ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                  )
                                               )
Wu & Associates, Inc.                          )     ASBCA Nos. 61777, 61908
                                               )
Under Contract No. N40085-14-D-5245            )

APPEARANCE FOR THE APPELLANT:                        Sean T. 0' Meara, Esq.
                                                      ArcherP.C.
                                                      Haddonfield, NJ

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Russell A. Shultis, Esq.
                                                     Julie C. Ruggieri, Esq.
                                                      Trial Attorneys

                 OPINION BY ADMINISTRATIVE JUDGE WILSON

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeals are sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$283,858.00. Interest shall be paid on this amount pursuant to 41 U.S.C. § 7109 from
October 12, 2018, until date of payment.

      Dated: August 27, 2019



                                                   OWEN C. WILSON
                                                   Administrative Judge
                                                   Vice Chairman
                                                   Armed Services Board
                                                   of Contract Appeals



(Signatures continued)




                                           l
I



                                                               SHACKLEFORD
    J\.dministrative Judge                         Administrative Judge
    Chairman                                       Vice Chairman
    Armed Services Board                           Armed Services Board
    of Contract Appeals                            of Contract Appeals




         I certify that the foregoing is a true copy of the Opinion and Decision of the
    Armed Services Board of Contract Appeals in ASBCA Nos. 61777, 61908, Appeals of
    Wu & Associates, Inc., rendered in conformance with the Board's Charter.

          Dated:



                                                   PAULLA K. GATES-LEWIS
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




                                             2